 Case 3:15-cr-00496-L Document 963 Filed 09/24/20          Page 1 of 4 PageID 34304



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION


UNITED STATES OF AMERICA                      NO. 3:15-cr-00496-L

v.

USPLABS, LLC                       (1)



GOVERNMENT’S UNOPPOSED MOTION TO DISMISS COUNTS 1-6 AND 8-11
OF THE SUPERSEDING INDICTMENT AND COUNTS 1-8, 10, AND 11 OF THE
               INDICTMENT AS TO USPLABS, LLC

      On September 22, 2020, the Court accepted defendant USPLabs, LLC’s plea to

Count Seven of the Superseding Indictment and imposed its sentence (Doc. 959).

Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure, the government

hereby moves to dismiss with prejudice Counts One through Six and Eight through

Eleven of the January 5, 2016, Superseding Indictment (Doc. 95), and Counts One

through Eight, Ten, and Eleven of the original November 12, 2015, Indictment (Doc. 12)

insofar as they are alleged against defendant USPLabs, LLC.

      Count One of the Superseding Indictment charges a conspiracy to commit wire

fraud; Counts Two through Five charge wire fraud; Count Six charges obstruction of an

agency proceeding; Count Eight charges introduction of adulterated food into interstate

commerce with an intent to defraud and mislead; Count Nine charges introduction of

misbranded food into interstate commerce; Count Ten charges introduction of adulterated




                                                   1
 Case 3:15-cr-00496-L Document 963 Filed 09/24/20           Page 2 of 4 PageID 34305



dietary supplements into interstate commerce; and Count Eleven charges conspiracy to

commit money laundering. USPLabs was charged in each count.

      Count One of the Indictment charged a conspiracy to commit wire fraud; Counts

Two through Five charged wire fraud; Count Six charged obstruction of an agency

proceeding; Count Seven charged conspiracy to introduce misbranded food into interstate

commerce with a intent to defraud and mislead; Count Eight charged introduction of

misbranded food into interstate commerce with a intent to defraud and mislead; Count

Ten charged introduction of adulterated dietary supplements into interstate commerce;

and Count Eleven charged conspiracy to commit money laundering. USPLabs was

charged in each count except Count Nine, which charged defendants Doyle, Hebert,

Miles, S.K. Laboratories, and Patel with introduction of misbranded food into interstate

commerce.

      As the Court has now accepted defendant USPLabs’ plea to Count Seven of the

Superseding Indictment, the government moves to dismiss the remaining counts of the

January 5, 2016, Superseding Indictment and the original November 12, 2015,

Indictment, insofar as they are alleged against defendant USPLabs, LLC, in accordance

with the Plea Agreement (Doc. 694 at ¶ 9).



                                         Respectfully submitted:


                                         s/ Raquel Toledo
                                         RAQUEL TOLEDO
                                         Trial Attorney
                                         Consumer Protection Branch

                                                   2
Case 3:15-cr-00496-L Document 963 Filed 09/24/20   Page 3 of 4 PageID 34306



                                  U.S. Department of Justice
                                  P.O. Box 386
                                  Washington, DC 20044-0386
                                  202-532-4719




                                          3
 Case 3:15-cr-00496-L Document 963 Filed 09/24/20              Page 4 of 4 PageID 34307



                             CERTIFICATE OF SERVICE


       On September 24, 2020, I electronically submitted the foregoing document with the
clerk of the court of the U.S. District Court, Northern District of Texas, using the electronic
case filing system of the court. I hereby certify that I have served all counsel of record
electronically or by another manner authorized by Federal Rule of Civil Procedure 5(b)(2).


                                           s/ Raquel Toledo
                                           RAQUEL TOLEDO
                                           Trial Attorney
                                           Consumer Protection Branch
                                           U.S. Department of Justice




                                                      4
